Case 17-16560-EPK Doc156 Filed 05/06/19 Page 1 of 21

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION
www_fisb.uscourts.gov

Inre: Renea D. Thomas Case No.: 17-16560-EPK
SS#: 5647 Chapter 13
Debtor(s).

/

EX PARTE MOTION TO APPROVE MORTGAGE MODIFICATION
AGREEMENT WITH BANK OF AMERICA, NA AND/OR FEDERAL NATIONAL
MORTGAGE ASSOCIATION AND/OR STEREUS, INC. AND/OR BUNGALOW SERIES
F REO, LLC AND/OR BSI FINANCIAL SERVICES AND/OR US BANK TRUST
NATIONAL ASSOCIATION, AS TRUSTEE OF AND/OR BUNGALOW SERIES F TRUST
The above-referenced Debtor requests the Court enter an Order approving the Mortgage
Modification Agreement with Bank of America, NA and/or Federal National Mortgage
Association and/or Seterus, Inc. and/or Bungalow Series F REO, LLC and/or BSI Financial
Services and/or US Bank Trust National Association, as Trustee of Bungalow Series F
Trust (“Lender”) with respect to real property located at 1209 Dayman Avenue, Fort

Pierce, FL 34950 and states as follows:

1. The Court referred this matter to Mortgage Modification Mediation (“MMM’)
on August 23, 2017 (ECF # 34).

2. The final MMM conference was schedule but not held as Lender presented
Debtor with a trial period plan prior to mediation.

3. Debtor completed all conditions precedent under the trial period plan and
Lender presented Debtor with a Loan Modification Agreement (“Agreement”).

4, Attached is a copy of the Agreement entered into between the parties
(with all personal identifiers redacted).

5. Pursuant to the Agreement, the Lender will draft all documents required by

the Agreement, other than pleadings or plans required to be filed in this

case.

Page 1 of 3
MMM-LF-14 (rev. 04/01/15)
Case 17-16560-EPK Doc156 Filed 05/06/19 Page 2 of 21

6. Pursuant to the Agreement, the Debtor shall immediately amend the last filed
chapter 13 plan to provide for the payment.
7. All payments shall be considered timely upon receipt by the trustee, not
upon receipt by the Lender.
8. The trustee may disburse the payment as adequate protection to the
Lender until such time as the plan/modified plan is confirmed, or the case
is dismissed or converted to another chapter.
WHEREFORE, the Debtor requests the Motion to Approve Mortgage Modification
Agreement with Bank of America, NA and/or Federal National Mortgage Association
and/or Seterus, Inc. and/or Bungalow Series F REO, LLC and/or BSI Financial Services
and/or US Bank Trust National Association, as Trustee of Bungalow Series F Trust
(“Lender”) be granted and for such other and further relief as this Court deems proper.
CERTIFICATE OF SERVICE

| HEREBY CERTIFY that a true and correct copy of the Motion to Approve Mortgage
Modification Agreement with Bank of America, NA and/or Federal National Mortgage
Association and/or Seiterus, Inc. and/or Bungalow Series F REO, LLC and/or BSI Financial
Services and/or US Bank Trust National Association, as Trustee of Bungalow Series F
Trust was served by U.S, first class mail, upon the parties listed below on

Mey (, 20: \4
is/ A

Attorngy for Débfor(s)
Addre 2 South Second Street

Fort Pierce, FL 34950
Telephone: (772) 464-4600
Fax: (772) 465-4747
Colin V. Lloyd, Esq.
Florida Bar No.: 0165182
e-mail address: ecolin@hosklaw.com
Justin A. Lefko, Esq.
Florida Bar No.: 101123
e-mail address: justin@hosklaw.com

Page 2 of 3
Case 17-16560-EPK Doc156 Filed 05/06/19 Page 3 of 21

Copies to: BSI Financial Services, P.O. Box 679002, Dallas, TX 75267; Bank of America,
N.A. c/o Brian Moynihan(President & CEO): 100 N. Tryon Street, Charlotte, NC 28202: CT
Corporation System as Registered Agent for Bank of America Corporation: 1200 South
Pine Island Road, Plantation, FL 33324; Bank of America Corporation: 401 North Tyron
Street NC1-021-02-20, Charlotte, NC 28255; Bank of America: PO Box 26078,
Greensboro, NC 27420; Federal National Mortgage Association: attn: Timothy
Mayopoulos (CEO): 3900 Wisconsin Avenue, NW, Washington, DC 20016; Federal
National Mortgage Association c/o IBM Lender Business Process Services, Inc.: 14523
SW Millikan Way, #200, Beaverton, OR 97005; Federal Nation.al Mortgage Association:
14221 Dallas Parkway, Ste. 1000, Dallas, TX 75254; Seterus, Inc. Attn: Memmoit Jay
(President): 3039 Cornwallis Rd, Bldg. 203, SSTE CC133, Research Triangle Park, NC
27/09; CT Corporation System as Registered Agent for Seterus, Inc.: 1200 South Pine
Island Road, Plantation, FL 33324; Seterus, Inc.: PO Box 2008, Grand Rapids, MI 49501;
Bungalow Series F REO, LLC, c/o BSI Financial Services, Attn.: W. Bruce Woodard
(President), 510 Savona Court, Altamonte Springs, Fl. 32701; W. Bruce Woodard as
Registered Agent for BSI Financial Services, Savona Court, Atamonte Springs, FL 32701;
BSI Financial Services, Attn.: W. Bruce Woodard (President), 510 Savona Court,
Altamonte Springs, FL 32701; W. Bruce Woodard as Registered Agent for BSI Financial
Services, Savona Court, Altamonte Springs, FL 32701

Lender's Counsel: Bungalow Series F REO, LLC, c/o Kahane & Associates, PA, 8201
Peters Road, Suite 3000, Plantation, FL 33324; BSI Financial Services, c/o Berger Firm,
PA, 3050 Biscayne Blvd., Suite 402, Miami, FL. 33137

The Mediator: Harry J. Ross, Esq., mediations@hjrlaw.com

Page 3 of 3
Case 17-16560-EPK Doc156 Filed 05/06/19 Page 4 of 21

 

LL. ORIGINAL

February Sth, 2019 VIA OVERNIGHT COURIER

Renea D Thomas
1209 Deyman Avenne
Fort Pierce, Florida 34950

Re: Loan No.: 1461005216
Property Address: 1209 Dayman Avenue, Fort Pierce, Florida 34950

Dear Renea D Thomas:

Enclosed please find two original copies of a Loan Modification Document Package and one copy for your records,
which RUTH RUHL, P.C. (“Firm”) has prepared pursuant to the request of its client, BSI Financial Services
(“BSI”), Please review the Loan Modification Agreement. If it is consistent with your prior discussions with BSI,
please execute the documents in the presence of a notary and return to BS] in the enclosed envelope provided
Within 14 days of receipt of this package, Please sign your name exactly as it is printed under the signature line.
Witness signatures must be from two different individuals and require their printed name under their signature.

In addition to the documents, please include your initial contribution in certified funds, in the amount of

$0.00. This will be necessary to complete and record the modification and includes charges for corporate advances
by BSL, including but not limited to attorney fees and costs, retumed check fees and late charge fees. Additional
sums may become due as a result of the timing of this letter and agreement. Nothing in this letter or agreement
precludes collection of additional advances by BS].

The Agreement changes the monthly principal and interest amount of your payment to $1,549.31, effective July Ist,
2018. The taxes and insurance portion of the monthly payment is $770.24, with a total payment of $2,319.55 due
August Lt, 2018. Please note that the tax and insurance payment amount is subject to change upon escrow analysis.
lf you are currently making payments under a repayment agreement with BSL, you are responsible for continuing
your payments to BSI through the effective dafe of the Agreement. Failure to make the payments may result in
BSI’s rescission of this loss mitigation option.

if you have any questions regarding the Loan Modification Agreement, please consult with your BSI Loss
Mitigation representative. Please note that the Firm is not attempting to collect the debt and its role is {0 prepare the
documents and ensure that the documents are in a recordable format.

Very traly yours,

BS] Financial Services
Enclosures

BSI Financial Services is a debt collector. BSI is attempting to collect a debt and any information obtained will be
used for that purpose. However, if you ere in bankrupicy or received a bankruptcy discharge of this debt, this

communication is not an attempt to collect the debt against you personally, but is notice of a possible enforcement of
the lien against the collateral property,
Case 17-16560-EPK Doc156 Filed 05/06/19 Page 5 of 21

After Recording Return To:

BSI Financial Services
Attn: Recording Department

1425 Greenway Drive, Suite 400
Irving, Texas 75038
This Document Prepared By:
Ruth Ruhl, Esquire

RUTH RUHL, P.C.

12700 Park Central Drive, Suite 850
Dallas, TX 75251

THIS 18 A BALLOON MORTGAGE AND THE FENAL PRINCIPAL PAYMENT OR THE PRINCIPAL
BALANCE DUE UPON MATURITY £5 333,735.00 TOGETHER WITH ACCRUED INTEREST, IF ANY,
ANB ALL ADVANCEMENTS MADE BY THE MORTGAGEE UNDER THE TERMS OF THIS

MORTGAGE.
LOAN MODIFICATION AGREEMENT

(Providing for Deferred Payment on the Maturity Date}
THIS LOAN IS PAYABLE IN FULL AT MATURITY... YOU MUST REPAY THE ENTIRE
PRINCIPAL BALANCE OF THIS LOAN AND ALL UNPAID INTEREST AND ANY OTHER
AMOUNTS THEN DUE. LENDER 1§ UNDER NO OBLIGATION TO REFINANCE THIS LOAN
AT THAT TIME. YOU WILL, THEREFORE, BE REQUIRED TO MAKE PAYMENT OUT OF
OTHER ASSETS THAT YOU MAY OWN, OR YOU WILL HAVE TO FIND A LENDER, WHICH
MAY BE THE LENDER WITH WHOM YOU HAVE THIS LOAN, WILLING TO LEND YOU
THE MONEY. IF YOU REFINANCE THIS LOAN AT MATURITY, YOU MAY HAVE TO PAY
SOME OR ALL OF THE CLOSING COSTS NORMALLY ASSOCIATED WITH A NEW LOAN
EVEN IF YOU OBTAIN REFINANCING FROM THE SAME LENDER,
Loan No.: 1461005216

This Loan Modification Agreement (“Modification”), is effective February Sth, 2019 , between
Renea D Thomas

(“Borrower’},
whose address is 1209 Dayman Avenue, Fort Pierce, Florida 34950

and U.S. Bank Trust National Association, as Trustee of Bungalow Series F Trast by its attorney-in-fact, BSI
Financial Services

(“Lender”),
whose address is 1425 Greenway Drive, Suite 400, Irving, Texas 75038

and amends and supplements (1) the Note (the “Note”) made by the Borrower, dated May 10th, 2006 , in the
original principal sum of U.S.$ 250,000.00 , and (2} the Mortgage, Deed of Trust or Security Deed (the
“Security Instrument”), recorded on May 22nd, 2006 ; in Book/Liber 2568 ; Page 2056
Instrument No. 2862330 : Records of St. Lucie County Florida

“The portion of the Unpaid Principal Balance which is subject te documentary stamp and intangible
tax is $ 65,318.66 ”

 

FLORIDA LOAN MODIFICATION AGREEMENT Page 1 of 4
Case 17-16560-EPK Doc156 Filed 05/06/19 Page 6 of 21

Loan No.: 1461005216

The Security Instrument, which was entered into as security for the performance of the Note, encambers the real and
personal property described in the Security Instrument (and defined in the Security Instrument as the “Property"),
which is located at 1209 Dayman Avenue, Fort Pierce, Florida 34950

That real property is described as follows:

SEE EXHIBIT "A" ATTACHED HERETO AND MADE A PART HEREOF.

The Borrower has requested that the Lender modify the terms of the Note and Security Instrument. The
Lender has agreed to do so pursuant to the terms and conditions stated in this Modification. In consideration of the
agreements made in this Modification, and other good and valuable consideration which the parties agree they have
received, the Borrower and Lender agree to modify the terms of the Note and Security Instrument as follows. The
Borrower and Lender agree that the provisions of this Modification supersede and replace any inconsistent
provisions set forth in the Note and Security Instrument.

1. The Borrower represents that the Borrower {xlis, {lis not, the occupant of the Property.

2. As of the date of this Modification, the amount payable under the Note and the Security
Instrument is $315,318.66 (the “Unpaid Principal Balance). The Unpaid Principal Balance consists of the amount of
$281,583.66, which shall bear interest and amortize in accordance with this paragraph (the “Amortizing Amount”)
and the amount of $33,735.00, which shall not bear interest, except as provided in Section 4, and which shall not
amortize. This latter amount is herein referred to as the “Deferred Payment” and is further defined in Section 4.

3. interest at the rate of 6.000% will begin to accrue on the Amortizing Amount as of July Ist, 2018
and the first new monthly payment on the Amortizing Amount will be due on August Ist, 2018. The new Maturity
Date will be July Ist, 2058, My payment schedule for the modified Loan is as follows:

 

 

 

 

 

 

 

 

 

 

Years { Interest | Interest Monthly Estimated Total Payment Number
Rate Rate Principal Monthly Monthly Begins On, | of
Change and Escrow Payment* Monthly
Date Interest Payment Payments
Payment Amount*
Amount
1-40 «| 6.000% | o7/012018 | $1,549.31 $770.24 $2,319.55 agoH2o1s | 480
may adjust may adjust
periodically periodically
NIA | NA NIA NiA May adjust May adjust NA NIA
periodically periodically

 

 

 

*Escrow Impound is required as part of this Modification. The escrow payments may be adjusted
periodically in accordance with applicable law and therefore my total monthly payment may change accordingly.

The Borrower will make such payments at 1425 Greenway Drive, Suite 400, Irving, Texas
75038

or at such place as the Lender may require.

4. Borrower acknowledges that interest has accrued but has not been paid and Lender has incurred,
paid or otherwise advanced taxes, insurance premiums and other expenses necessary to protect or enforce its interest
under the Note and the Security Instrument, and that such interest, taxes, insurance premiums and other expenses in
the total amount of $33,735.00 (collectively, the “Deferred Payment”) will be due and payable on the Maturity Date
or upon payment-in-full of all sums evidenced by the Note and this Modification and secured by the Security
Instrument and this Modification, whichever first occurs. The Deferred Payment shall not bear interest if paid on the
Maturity Date or if the Loan is paid in full prior to the Maturity Date. The Deferred Payment may not be paid
separately prior to the Maturity Date. However, if Borrower defaults hereunder and fails to pay the Deferred
Payment on the Maturity Date, then any such unpaid amount shall bear interest at the interest rate bome by the Note
from such date up to, but not including, the date full payment of the Deferred Payment is made.

 

FLORIDA LOAN MODIFICATION AGREEMENT Page 2 of 4
Case 17-16560-EPK Doc156 Filed 05/06/19 Page 7 of 21

Loan No.: 1461005216

5, Except to the extent that they are modified by this Modification, the Borrower will comply with all
other covenants, agreements, and requirements of the Note and Security Instrument, including without limitation,
‘the Borrower's covenants and agreements to make all payments of taxes, insurance premiums, assessments, escrow
items, impounds, and all other payments that the Borrower is obligated to make under the Security Instrument.
Further, if applicable, the mortgage insurance premiums may increase-as a result of the capitalization which
will result in a higher total monthly payment. The date on which Borrower may request cancellation of mortgage
insurance may change as a result of the Unpaid Principal Balance.
6. Nothing in this Modification shall be understood or construed to be a satisfaction or release in
whole or in part of the Note and Security Instrument. Except as otherwise specifically provided in this
Modification, the Note and Security Instrument will remain unchanged and in full effect, and the Borrower and
Lender will be bound by, and comply with, all of the terms and provisions thereof, as amended by this Modification.

THIS IS A BALLOON MORTGAGE AND THE FINAL PRINCIPAL PAYMENT OR THE PRINCIPAL
BALANCE DUE UPON MATURITY IS $33,735.00 TOGETHER WITH ACCRUED INTEREST, IF ANY,
AND ALL ADVANCEMENTS MADE BY THE MORTGAGEE UNDER THE TERMS OF THIS
MORTGAGE.

{To be signed by all Borrowers, endorsers, guarantors, sureties,

   
  

ther parties signing the Note or Security

 

 

 

 

 

 

 

Instrument],
2 | 2 6 | a (Seal)
Date . Re ~Borrower
. {Seal}
Date ~Borrower
(Seal)
Date ~Borrewer
(Seal)
Date Borrower
BORROWER ACKNOWLEDGMENT

State of ¥ L §

§

County of oA \ \ Xe §

The foregoing instrument was acknowledged before me this )\ r0\ \ % : {datel,

by Renea D Thomas

fname of person acknowledging],
who 1s personally known to me or who has produced ¢ LW

[type of identification} as jdentification. CAA ND

Signature of Person Taking Acknowledgment

    
   

     
       

null faz,

SP, ASHLEY somens

& ee MY COMMISSION # FF gono06
Bee EXPIRES: October 1, 2019
sae Bonded Thu Notary Pubic Underailare

 
   

  

 

Name Typed, Printed or Stamped

Notary Public
Title or Rank

         
 

 

 

Serial Number, if any

 

ACKNOWLEDGMENT (FLORIDA) Page 3 of 4
Case 17-16560-EPK Doc156 Filed 05/06/19 Page 8 of 21

Exhibit “A”
Legal Description

A parcel of land lying within Lots 8 and 9, Block 48, Piat of BILTMORE PARK, according to the Plat thereof as

recorded ix Plat Book 4, 52, of the Poblic Records of SF. LUCIE Co:
nH , Page antyy Florida, being more particulary

Commence at the moat Northwesterty corner of sald Let 7; thence South 49 degrees 58°37" Eant along the Northeriy
line of sald Lots 7 and 8, 9 digtance of 69.26 feet for the Pokst Of Beginning; thence continne South 49 degrees 58°37"

East along the Northerly line of said Lois 8 and 9, a distance of 69.26 feet; thanca South 40 degrees 01°23" Weat, 145.00
feet to the Southerly fine of said Lot 9; thance North 49 degrees 58°37" West sloug the Southerly line ef eald Lots 8 and

$, a distance of 69.26 feet; thence North 40 degrees 01°23" Mast 145.00 feet to the Point Of Beginning. (Also known a8 4
parcel of land of the unrecorded Amended Plat of BILTMORE PARK)

PARCEL ID: 2416-602-0097-000/7
Case 17-16560-EPK Doc156 Filed 05/06/19 Page 9 of 21

Loan No.: 1461005216

U.S. Bank ‘Trust National Association, as

Trustee of Bungalow Series F Trust by —Lender -Date
its attorney-in-fact, BSI Financial

Services

 

By:

 

Its:

 

(Corporate Seal)

LENDER ACKNOWLEDGMENT

State of §
§
County of §
The foregoing instrument was acknowledged before me this : {date},
by , name of officer or agent,

title of officer or agents] of U.S. Bank Trust National Association, as Trustee of Bungalow Series F Trust by its
attorney-in-fact, BS] Financial Services

, on behalf of said entity.
He/She is personally known to me or has produced

{type of identification) as identification.

 

Signature of Person Taking Acknowledgment
(Seal)

 

Name Typed, Printed or Stamped

Notary Public
Fitle or Rank

 

Serial Number, if any

 

ACKNOWLEDGMENT (FLORIDA) Page 4 of 4
Case 17-16560-EPK Doc156 Filed 05/06/19 Page 10 of 21

1-4 FAMILY RIDER
(Assignment of Rents)

Loan No.: 1461005216

THIS 1-4 FAMILY RIDER, made the 5th day of February, 2019 and is incorporated
inte and shall be deemed to amend and supplement the Loan Modification Agreement of the same date made by
Renea D Thomas

(the “Borrower")
and U.S. Bank Trust Nationa! Association, as Trustce of Bungalow Series F Trust by its aftorney-in-fact, BSI
Financial Services

(the “Lender”)
covering the Property described in the Loan Modification Agreement located at: 1209 Dayman Avenue, Fort
Pierce, Florida 34950

{Property Address}

In addition to the covenants and agreements made in the Loan Modification Agreement, the Borrower and Lender
cavenant and agree as follows:

1-4 FAMILY COVENANTS. Notwithstanding any other covenant, agreement or provision of the Note
and Security Instrument as defined in the Loan Modification Agreement, the Borrower agrees as follows:

A. ADDITIONAL PROPERTY SUBJECT TO THE SECURITY INSTRUMENT. In addition to
the Property described in Security Instrument, the following items now or hereafter attached to the Property to the
extent they are fixtures are added to the Property description, and shail also constitute the Property covered by the
Security Instrument: building materials, appliances and goods of every nature whatsoever now or hereafter located
in, on, or used, oz intended to be used in connection with the Property, including, but not limited to, those for the
purposes of supplying or distributing heating, cooling, electricity, gas, water, air and light, fire prevention and
extinguishing apparatus, security and access control apparatus, plumbing, bath tubs, water heaters, water closets,
sinks, ranges, stoves, refrigerators, dishwashers, disposals, washers, dryers, awnings, storm windows, storm doors,
screens, blinds, shades, curtains and curtain rods, attached mirrors, cabinets, paneling and attached floor coverings,
all of which, including replacements and additions thereto, shal] be deemed to be and remain a part of the Property
covered by the Security Instrument. All of the foregoing together with the Property described in the Security
Instrument (or the leasehold estate if the Security Instrument is on a leasehold) are referred to in this 1-4 Family
Rider and the Security Instrument as the “Property.”

B. USE OF PROPERTY; COMPLIANCE WITH LAW. Borrower shall not seek, agree to or make
a change in the use of the Property or its zoning classification, unless Lender has agreed in writing to the change.

Borrower shall comply with all laws, ordinances, regulations and requirements of any governmental body
applicable to the Property.

 

MULTISTATE 1-4 FAMILY RIDER Form 3170 61/01 (Modified)
ENMA/ FHLMC UNIFORM INSTRUMENT / Page 1 of 4
Case 17-16560-EPK Doc156 Filed 05/06/19 Page 11 of 21

Loan No:: 1461005216

C. SUBORDINATE LIENS. Except as permitted by federal Jaw, Borrower shall not allow any lien
inferior to the Security Instrument or the Loan Modification Agreement to be perfected against the Property
without Lender's prior written permission. .

D. RENT LOSS INSURANCE. Borrower shall maintain insurance against rent loss in addition to the
other hazards for which insurance is required by Section 5.

E. “BORROWER’S RIGHT TO REINSTATE” DELETED. Section 19 is deleted.

¥. BORROWER'S OCCUPANCY. Unless Lender and Borrower otherwise agree in writing, Section
6 concerning Borrower’s occupancy of the Property is deleted.

G. ASSIGNMENT OF LEASES, Upon Lender’s request after default, Borrower shall assign to Lender
alt leases of the Property and all security deposits made in connection with leases of the Property. Upon the
assignment, Lender shali have the right to modify, extend or terminate the existing leases and to execute new
leases, in Lender’s sole discretion. As used in this paragraph G, the word “lease” shall mean “sublease” if the
Security Instrument is on a leasehold.

I. ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION,
Borrower absolutely and unconditionally assigns and transfers to Lender all the rents and revenues (“Rents”) of
the Property, regardless of to whom the Rents of the Property are payable. Borrower authorizes Lender or
Lender’s agents to collect the Rents, and agrees that each tenant of the Property shall pay the Rents to Lender or
Lender's agents. However, Borrower shall receive the Rents until (i) Lender has given Borrower notice of
default pursuant fo Section 22 of the Security Instrument and (ii) Lender has given notice to the tenant(s) that the
Rents are to be paid to Lender or Lender’s agent. This assignment of Rents constitutes an absolute assignment
and not an assignment for additional security only.

If Lender gives notices of default to Borrower: (i) all Rents received by Borrower shall be held by
Borrower as trustee for the benefit of Lender only, to be applied to the sums secured by the Security Instrument
and modified by the Loan Modification Agreement; (i) Lender shall be entitled to collect and receive all of the
Rents of the Property; (ii) Borrower agrees that each tenant of the Property shall pay all Rents due and unpaid to
Lender or Lender's agents upon Lender's written demand to the tenant; (iv) unless applicable law provides
otherwise, ali Rents collected by Lender or Lender's agents shall be applied first to the costs of taking contro! of
and managing the Property and collecting the Rents, including, but not limited to, attorneys’ fees, receiver's fees,
premiums on receiver’s bonds, repair and maintenance costs, insurance premiums, taxes, assessments and other
charges on the Property, and then to the sums secured by the Security Instrument: (v} Lender, Lender’s agents or
any judicially appointed receiver shali be liable to account for only those Rents actually received; and (vi) Lender
shall be entitied to have a receiver appointed to take possession of and manage the Property and collect the Rents
and profits derived from the Property without any showing as to the inadequacy of the Property as security.

If the Rents of the Property are not sufficient to cover the costs of taking control of and managing the
Property and of collecting the Rents any funds expended by Lender for such purposes shall become indebtedness
of Borrower to Lender secured by the Security Instrument pursuant to Section 9.

Borrower represents and warrants that Borrower has not executed any prior assignment of the Rents and
has not performed, and will not perform, any act that would prevent Lender from exercising its rights under this
paragraph.

 

MULTISTATE 1-4 FAMILY RIDER Form 3170 O1/01 (Modified)
FNMA/ FALMC UNIFORM INSTRUMENT Page 2 of 4
Case 17-16560-EPK Doc156 Filed 05/06/19 Page 12 of 21

Loan No.: 1461005216

Lender, or Lender's agents or a judicially appointed receiver, shall not be required to enter upon, take
control of or maintain the Property before or after giving notice of default to Borrower. However, Lender, or
Lender’s agents or a judicially appointed receiver, may do so at any time when a default occurs. Any application
of Rents shail not cure or waive any default or invalidate any other right or remedy of Lender. This assignment
of Rents of the Property shall terminate when all the sums secured by the Security Instrument or the Loan
Modification Agreement are paid in full.

1. CROSS-DEFAULT PROVISION. Borrower's default or breach under any note or agreement in
which Lender has an interest shall be a breach under the Security Instrument and Lender may invoke any of the
remedies permitted by the Security Instrument.

J. TERMS CONTROL PROVISION, Except as otherwise specifically provided in this 1-4 Family
Rider, the Loan Modification Agreement, the Note and Security Instrument will remain unchanged and in full effect.

9 {r0\ 44

t f

 

 

 

 

 

 

 

 

 

Date
(Seal)
Date -Borrower
. (Seal}
Date -Borrower
{Seal}
Date -Borrower
MULTISTATE 1-4 FAMILY RIDER Form 3170 1/01 (Modified)

FNMA/ FHLMC UNIFORM ENSTRUMENT Page 3 of 4
Case 17-16560-EPK Doc 156

Loan No.: 1461005216

U.S. Bank Trust National Association, as Trustee

 

 

Filed 05/06/19 Page 13 of 21

 

 

of Bungalow Series F Trust by its attomey-in-fact, -Lender -Date
BSI Financial Services

By:

Its:

MULTISTATE 1-4 FAMILY RIDER Form 3170 01/01 (Modified)

FNMA! FHLMC UNIFORM INSTRUMENT

Page 4 of 4
Case 17-16560-EPK Doc156 Filed 05/06/19 Page 14 of 21

Loan No.: 1461005216

LOAN MODIFICATION AGREEMENT
BANKRUPTCY DISCLOSURE ADDENDUM

THIS LOAN MODIFICATION AGREEMENT BANKRUPTCY DISCLOSURE ADDENDUM is made
this 5th day of February, 2019 , and is incorporated into and shall be deemed to amend and
supplement the Loan Modification Agreement of the same date, given by the undersigned (the “Borrower”) which
modifies Borrower's Note and Security Instrument to U.S. Bank Trust National Association, as Trustee of
Bungalow Series F Trust by its attorney-in-fact, BS! Financial Services

(the “Lender”)}
and covers the Property located at:

1209 Dayman Avenue, Fort Pierce, Florida 34950
[Property Address]

In addition to the covenants and agreements made in the Loan Modification Agreement, the Borrower and Lender
covenant and agree as follows:

1. Borrower has fited for a Chapter 13 bankruptcy and, Lender’s final approval of the Loan
Modification Agreement is contingent upen approval of the Loan Modification Agreement by the
bankruptcy court.

2. Borrower will seek a discharge in a Chapter 13 bankruptcy proceeding AFTER the execution of Loan
Modification Agreement;

3. Borrower understands and acknowledges that Borrower has had an opportunity to consult an attorney
of Borrower's own choosing before Borrower executed the Loan Modification Agreement and this
Loan Modification Agreement Bankruptcy Disclosure Addendum, and Borrower has either consulted
with an attorney or has declined the opportunity to consult with an attomey.

Except as otherwise specifically provided in this Loan Modification Agreement Bankruptcy Disclosure Addendum,
the terms of the Loaf Modification Agreement will remain unchanged and in full effect.

AVA Wha?

 

 

 

 

 

ea Thombs ‘ -Borrower -Borrower
-Borrower -Borrower
LOAN MODIFICATION AGREEMENT BANKRUPECY DISCLOSURE ADDENDUM Page I of 2

CHAPTER 13 ACTIVE BANKRUPTCY
Case 17-16560-EPK Doc156 Filed 05/06/19 Page 15 of 21

Loan No.: 1461005216

U.S. Bank Trust National Agsociation,

 

 

 

 

 

as Trustee of Bungalow Series F Trust —Lender Date
by its attorney-in-fact, BSI Financial

Services

By:

Tis:

LOAN MODIFICATION AGREEMENT BANKRUPTCY DISCLOSURE ADBENDUM Page 2 of 2

CHAPTER 13 ACTIVE BANKRUPTCY
Case 17-16560-EPK Doc156 Filed 05/06/19 Page 16 of 21

Loan No.: 1461005216

NOTICE OF NO ORAL AGREEMENTS

THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Receipt of Notice: The undersigned hereby represents and watrants that Ave have each received and read a copy of
this Notice on or before the execution of the “Loan Agreement." "Loan Agreement" means one or more promises,
promissory notes, agreements, undertakings, security agreements, deeds of trust or other documents, or
commitments, or any combination of those actions er documents, pursuant fo which a financial institution loans or
delays repayment of or agrees to loan or delay repayment of money, goods, or any other thing of value or to

. otherwise extend credit or make a financial accommodation.

=

 

 

 

Rened | oMmas -Borrower -Borrower

 

 

-Borrower -Borrower

 

NOTICE OF NO ORAL AGREEMENTS (MULTISFATE)} Page 1 of 1
Case 17-16560-EPK Doc156 Filed 05/06/19 Page 17 of 21

Loan No.: 1461005216

‘CORRECTION AGREEMENT

Borrower(s): Renca D Thomas Property: 1209 Dayman Avenue, Fort Pierce,
Florida 34950

Words used in this Agreement are defined below, Words in the singular mean and include the plural and vice
versa,

"Borrower" is Renea D Thomas.

“Lender” is U.S. Bank Trast National Association, as Trustee of Bungalow Series F Trust by its attorney-in-fact,
BSI Financial Services

, and its successors or assigns,
“Loan” means the debt evidenced by the Note and all sums due under the Security Instrument.
“Note” means the promissory note(s) signed by Borrower in favor of Lender or any assignee of Lender.

“Security Instrument” means the Deed of Trust/Mortgage/Security Deed, signed by Borrower in favor of
Lender, securing payment of the Note.

AGREEMENT TO CORRECT OR PROVIDE ADDITIONAL DOCUMENTATION OR FEES: In consideration
of the Loan Modification Agreement offered by Lender in the amount of $315,318.66 , which modifies the
Note and Security Instrument, and regardless of the reason for any loss, misplacement, omission,
misstatement or inaccuracy in any Loan documentation, Borrower agrees as follows: Ef any document is lost,
misplaced, omitted, misstated or inaccurately reflects the true and correct terms and conditions ef the Loan,
upon request of Lender (including any assignee of Lender), Borrower wilt comply with Lender's request to
execute, acknowledge, initia] and/or deliver to Lender any documentation Lender deems necessary to replace
and/or correct the lost, misplaced, omitted, misstated or inaccurate document(s). All documents Lender
requests of Borrower shall be referred to as “Requested Documents.” Borrower agrees to deliver the
Requested Documents within ten (10) days after receipt by Borrower of a written request for such
replacement. Borrower does hereby agree to comply with Lender’s request to assure that the Loan
documentation executed this date will enable Lender to seek insurance or guaranty from the Department of
Housing and Urban Development (HUD) or Department of Veteran's Affairs (VA), if applicable, or to
conform with and be acceptable to the Federal National Mortgage Association (FNMA), Federal Home Loan

Mortgage Corporation (FHLMC), Government National Mortgage Association (GNMA), or any other
investor.

REQUEST BY LENDER: Any request under this Agreement may be made by the Lender (including assignees
and persons acting os behalf of the Lender) and shail be prima facie evidence of the necessity for same. A
written statement addressed to Borrower at the address indicated in the Loan documentation shall be
considered conclusive evidence of the necessity for Requested Documents.

BORROWER LIABILITY: If Borrower fails or refuses te execute, acknowledge, initial or deliver the
Requested Documents te Lender within ten (10) days after being requested to do so by Lender, Borrower
understands that Lender is relying on the representations contained herein and agrees to be liable for any

and all loss oy damage which Lender reasonably sustains thereby including, but not limited to, all reasonable
attorneys' fees and costs incurred by Lender.

 

CORRECTION AGREEMENT Page L of 2
Case 17-16560-EPK Doc156 Filed 05/06/19 Page 18 of 21

This Agreement shall inure to the benefit of Lender's successors and assigns and be binding upon the heirs, devises,
personal representatives, successors and assigns of Borrower.

ACKNOWLEDGMENT OF RECEIPT

I hereby acknowledge receipt of this Correction Agreement and further acknowledge that I understand its
provisions. Words used in this Correction Agreement mean and include the plural! and vice versa.

Zuo \\A

-Borrower (Date) -Borrower Mate}

   

 

-Borrower (Date) -Borrower (Date}

 

CORRECTION AGREEMENT Page 2 of 2
Case 17-16560-EPK Doc156 Filed 05/06/19 Page 19 of 21

Loan No.: 1461005216

ATTORNEY SELECTION NOTICE

By signing below, if is understood and agreed that you may hire a lawyer or attorney to advise you
regarding this transaction and its consequences.

SELLER: BORROWER:

 

 

 

 

 

 

 

 

N/A Modification
(Date)
- N/A Modification
(Date) (Date)
(Date) (Date}
(Date) . (Date}

 

ATTGRNEY SELECTION NOTICE -MULTISTATE Page lof 1
Case 17-16560-EPK Doc156 Filed 05/06/19 Page 20 of 21

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION
www fisb.uscourts.gov

Inre: Renea D. Thomas Case No.: 17-16560-EPK
SS#: 5647 Chapter 13
Debtor(s).

ORDER GRANTING MOTION TO APPROVE MORTGAGE MODIFICATION
AGREEMENT WITH BANK OF AMERICA, NA AND/OR FEDERAL NATIONAL
MORTGAGE ASSOCIATION AND/OR STEREUS, INC. AND/OR BUNGALOW
SERIES F REO, LLC AND/OR BS! FINANCIAL SERVICES AND/OR US BANK
TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF AND/OR BUNGALOW

SERIES F TRUST

This matter came before the Court:

be On the Debtor's Ex Parte Motion to Approve Mortgage Modification
Agreement with Bank of America, NA and/or Federal National Mortgage
Association and/or Seterus, Inc. and/or Bungalow Series F REO, LLC
and/or US Bank Trust National Association, as Trustee of Bungalow Series

F Trustand/or BSI Financial Services (“Lender’).

] For hearing on , upon Self-Represented Debtor's

Motion to Approve Mortgage Modification Agreement with Lender.

Page 1 of 2
MMM-LF-16 (rev. 04/01/15)
Case 17-16560-EPK Doc156 Filed 05/06/19 Page 21 of 21

The Court, having considered the motion and being otherwise fully advised in the
premises, it is

ORDERED as follows:

1.

The Motion to Approve Mortgage Modification Agreement between the
Debtor and Bank of America, NA and/or Federal National Mortgage
Association and/or Seterus, Inc. and/or Bungalow Series F REO, LLC
and/or US Bank Trust National Association, as Trustee of Bungalow Series
F Trustand/or BSI Financial Services (“Lender”) regarding real property
located at 1209 Dayman Avenue, Fort Pierce, FL 34950 is granted.

The parties are authorized to take any and all necessary actions to
effectuate the terms of the Agreement.

The Debtor shail modify the last filed chapter 13 plan to provide for the
payment.

The Court reserves jurisdiction to enforce the terms of the Agreement and
this Order.

Ht

Debtors’ attorney shall serve a conformed copy of this Order upon ail parties of interest
and shall file a Certificate of Service in accordance with Loca! Rule 2002-1(F).

Page 2 of 2

MMM-LF-16 (rev. 04/01/15)
